Appeals from orders of the Supreme Court at Special Term, entered October 30, 1975, October 31, 1975, November 3, 1975, November 5, 1975 and November 7, 1975 in Albany County, which granted defendants’ motions to dismiss the indictments against them. Orders affirmed, on the opinion of Harvey, J., at Special Term. Contrary to appellant’s argument, the subsequently decided case of People v Bel Air Equip. Corp. (39 NY2d 48) supports, rather than weakens, the reasoning of Special Term in concluding that the pertinent documents here involved were not "instruments” within the scope of section 175.35 of the Penal Law. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.